Citation Nr: 1435665	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-08 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for fatigue due to undiagnosed illness.

2.  Entitlement to service connection for fatigue due to undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim for service connection for benign tumor of the right jaw.

5.  Entitlement to service connection for anxiety disorder.

6.  Entitlement to an increased rating for sinusitis with associated headaches, breathing problems, nausea, and vomiting, currently rated noncompensable.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969, November 1990 to July 1991, February 2001 to October 2001, and from March 2003 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record in the Virtual VA file.

In May 2014, the Veteran submitted additional evidence as to the claim for entitlement to service connection for anxiety disorder and the claim for an increased rating for sinusitis.  The Veteran's representative indicated during the Board hearing that initial RO review of the evidence would be waived with regard to this evidence and the Board will therefore consider it.

The applications to reopen the claims for entitlement to service connection for PTSD and benign tumor of the right jaw are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In May 1995, the RO granted entitlement to service connection for fatigue due to undiagnosed illness.

2.  In January 2005, the RO severed service connection for fatigue due to undiagnosed illness.  The Veteran did not appeal this decision.

3.  Evidence received since the January 2005 decision relates to an unestablished fact necessary to substantiate the claim for fatigue due to undiagnosed illness and raises a reasonable possibility of substantiating the claim.

4.  The Veteran served in the Southwest theater of operations during the Persian Gulf War.

5.  The evidence is at least evenly balanced as to whether the Veteran has experienced fatigue that has manifested to a compensable degree and has not been attributed to a known clinical diagnosis.

6.  The evidence is at least evenly balanced as to whether the Veteran has anxiety disorder that is related to service.

7.  Symptoms of the Veteran's sinusitis have most nearly approximated three to six non-incapacitating episodes per year characterized by headaches, pain, purulent discharge, or crusting.



CONCLUSIONS OF LAW

1.  The January 2005 rating decision that severed service connection for fatigue due to undiagnosed illness is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the January 2005 decision is new and material and the claim for entitlement to service connection for fatigue due to undiagnosed illness is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for fatigue due to undiagnosed illness have been met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

4.  With reasonable doubt resolved in favor of the Veteran, anxiety disorder was incurred in service.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 3.102, 3.303.

5.  With reasonable doubt resolved in favor of the Veteran the criteria for a rating of 10 percent, but no higher, for sinusitis with associated headaches, breathing problems, nausea, and vomiting, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.97, Diagnostic Codes (DC) 6513 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As to the claims being granted, further discussion of the VCAA is unnecessary.

As to the claim for an increased rating for sinusitis, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March and June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The March 2009 letter also included additional information regarding disability ratings and the criteria applicable to the claim for an increased rating for sinusitis in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was most recently readjudicated in the March 2011 statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the April 2014 Board hearing, the undersigned explained the issue of entitlement to an increased rating for sinusitis, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.


Fatigue

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, the most recent decision as to entitlement to service connection for fatigue was the RO's January 2005 decision severing service connection for fatigue, which had been granted in May 1995 as due to undiagnosed illness.  Although notified of the severance decision in January 2005, the Veteran did not appeal.  The severance therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317(a).  A Persian Gulf veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(e).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both 'signs' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The signs and symptoms which may be manifestations of undiagnosed illness include fatigue.  38 U.S.C.A. §§ 1117(g)(1); 38 C.F.R. § 3.317(b)(1).

The Veteran served in the Southwest Asia theater of operations between January and May 1991, during the Persian Gulf war.  38 C.F.R. § 3.2(i).  Since that time, he has experienced fatigue, which has not been attributed to a known clinical diagnosis.  The Board notes that in September 2003 and January 2004 VA examinations, the Veteran was found not to meet the criteria for chronic fatigue syndrome, which is a medically unexplained chronic multisymptom illness that is also a qualifying chronic disability under the applicable statute and regulation.  38 C.F.R. § 3.317(a)(2)(B)(1).

The evidence before the RO at the time of the severance included the above evidence indicating that the Veteran met the criteria for entitlement to service connection for fatigue due to undiagnosed illness.  The evidence also included a November 1990 service treatment record indicating that the Veteran complained of stuffiness, congestion, nausea, headache, fatigue, and loss of strength.  The RO found that this evidence of fatigue prior to the Veteran's entrance into the Southwest Asia theater of operations precluded entitlement to service connection for fatigue as due to undiagnosed illness.  During the Board hearing, the Veteran testified to additional details regarding his fatigue, including that he first noticed the fatigue as a separate symptom after his 1990-1991 deployment.  As this new evidence relates to the basis for the prior denial, which was the January 2005 severance, i.e., that the Veteran's fatigue prior to his entry into the Persian Gulf indicated that the symptom did not have its onset in his Persian Gulf service, and raises a reasonable possibility of substantiating the claim, reopening of the claim is warranted.

On the merits, the above evidence reflects that the Veteran has met the criteria for entitlement to service connection for fatigue due to undiagnosed illness.  He has had fatigue for 6 months or more that has not been attributed to a known clinical diagnosis, and the severity of the symptoms as indicated in the medical and lay evidence reflects that it has manifested to a compensable degree.  The Board finds that the reference to fatigue as one of many symptoms in November 1990 does not preclude entitlement under the statute and regulation.  The evidence is at least evenly balanced as to whether the Veteran's current fatigue is due to an undiagnosed illness, and he meets all of the other criteria in the statute and the regulation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and he meets the other criteria, entitlement to service connection for fatigue due to undiagnosed illness is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Anxiety Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran recounted during the Board hearing a number of stressful experienced during his Persian Gulf service.  After the Board hearing, he submitted a disability benefits questionnaire prepared by a private psychologist, with a diagnosis of anxiety disorder, not otherwise specified.  The psychologist noted multiple stressful experiences that the Veteran recounted from his various periods of service and concluded that his psychiatric symptoms were related to service.  As there is no contrary opinion in the record, the evidence is at least evenly balanced as to whether the Veteran has anxiety disorder related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for anxiety disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sinusitis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform noncompensable rating is proper.

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, DC 6513, applicable to chronic maxillary sinusitis.  However, the actual criteria for rating sinusitis is set forth in a General Rating Formula under 38 C.F.R. § 4.97.  Under that formula, a noncompensable rating is warranted where the sinusitis is detected 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

As discussed below, on the June 2009 VA examination, the Veteran was diagnosed with rhinitis rather than sinusitis.  The Board is in any event required to consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  Under DC 6522, applicable to allergic or vasomotor rhinitis, a 10 percent rating is warranted for greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side without polyps; a 30 percent rating requires polyps.

On the June 2009 VA examination, the Veteran described episodes of sinusitis with headaches, pain, and green nasal drainage.  He indicated that he sometimes woke up with one nostril plugged and it usually opened after he had been up for 15 or 20 minutes.  He did not give a precise number of episodes, indicating that he could go one to two months without any symptoms.  He described vomiting secondary to bad drainage, which caused gagging.  Examination showed only mild tenderness to palpation over the maxillary sinuses and X-rays were normal.  The diagnosis was insufficient clinical evidence for diagnosis of chronic sinusitis, and a diagnosis of chronic rhinitis.

During the Board hearing, the Veteran indicated that he experienced symptoms of headaches, pain, crusting, and discharge, and indicated  that they occurred about three to four times per year.  Hearing Transcript, at 16-17.

In the May 2014 disability benefits questionnaire, the private physician indicated that the Veteran had chronic sinusitis detected by imaging studies, with no incapacitating or non-incapacitating episodes during the previous 12 months, and no symptoms of rhinitis including obstruction or polyps.  Nasal endoscopy showed septal spur on the left.

The above evidence reflects that the Veteran has indicated to health care professionals and during the Board hearing that he experiences symptoms of headaches, pain, and discharge or crusting approximately three to four times per year.  The Board finds these statements to be competent and credible.  The June 2009 VA examiner diagnosed rhinitis rather than sinusitis, while the private physician diagnosed sinusitis and indicated that the Veteran had episodes but not recent non-incapacitating episodes.  There is thus evidence that the Veteran has had symptoms that fall within the definition of non-incapacitating episodes three to four times per year.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his symptoms more nearly approximate the criteria for a 10 percent rating for sinusitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The symptoms do not, however, meet or more nearly approximate the criteria for a rating higher than 10 percent because there is no lay or medical evidence of more than 6 non-incapacitating episodes or incapacitating episodes, or polyps.  To the extent that there was sometimes obstruction on one side as described by the Veteran, a separate 10 percent rating is not warranted because this would constitute pyramiding, i.e., evaluating the same manifestations such as difficulty breathing due to nasal discharge or obstruction of the nasal passage under different diagnostic codes.  38 C.F.R. § 4.14.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Initially, the Board notes that, in addition to sinusitis, the Veteran is in receipt of service connection for hearing loss and tinnitus, and the Board has granted entitlement to service connection for fatigue due to undiagnosed illness and anxiety disorder in this decision.  Recently, in Johnson v. McDonald __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for a left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee disability to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for sinusitis is the only increased rating claim on appeal at this time, that is the only disability that must be considered in the extraschedular analysis.

The discussion above reflects that there are symptoms described by the Veteran that are not contemplated by the applicable rating criteria, such as gagging and vomiting.  Thus, the Board will consider whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  The Veteran indicated on the June 2009 VA examination that he was self employed with a window cleaning service and, if needed, would take time off, go to his truck, relax, and massage his temples.  During the Board hearing, the Veteran indicated that he could reschedule work if he was not feeling well on a particular day and there were days that he stayed home because he wasn't feeling well due to his sinuses. Hearing Transcript, at 18.  As to frequency, the Veteran stated that it was "erratic.  It's a hit and miss thing."  Id.  Based on the above, the Board finds there has not been marked interference with employment.  While the sinusitis has impacted the Veteran's employment, neither the lay nor medical evidence showing that the Veteran takes a break or an occasional day off due to the sinusitis reflects that it has done so to a degree and with a frequency beyond that envisioned by the 10 percent rating the Board has granted in this decision.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for sinusitis is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, a rating of 10 percent, but no higher, is warranted for the Veteran's sinusitis.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

The application to reopen a claim for service connection for fatigue due to undiagnosed illness is granted.

Entitlement to service connection for fatigue due to undiagnosed illness is granted.

Entitlement to service connection for anxiety disorder is granted.

Entitlement to a 10 percent rating, but no higher, for sinusitis with associated headaches, breathing problems, nausea, and vomiting, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

In its March, May, and June 2009 VCAA letters, the RO did not advise the Veteran of the basis for the prior denial of his claims for entitlement to service connection for PTSD and a benign tumor of the jaw, or of the elements that were required to establish service connection that were found insufficient.  In the most recent prior denial of these claims in October 2004, the basis for the denial of service connection for PTSD was the lack of a diagnosis of PTSD and lack of corroboration of the stressors, and for service connection for right jaw tumor was the lack of nexus between the tumor and service.  Although the lack of diagnosis of PTSD was discussed at the Board hearing, the focus was on the claimed in-service stressors.  There was no testimony regarding the jaw tumor and the written statements focused on the existence of the tumor.  It is therefore not clear to the Board that the Veteran understood the elements of the claims previously found lacking and what he had to show to warrant reopening of these claims.  As Kent errors are presumed prejudicial, a remand for appropriate Kent notice is warranted.

Accordingly, the applications to reopen the claims for entitlement to service connection for PTSD and a benign tumor of the right jaw are REMANDED for the following action:

1.  Send the Veteran a VCAA letter regarding the applications to reopen the claims for entitlement to service connection for PTSD and a benign tumor of the right jaw, which indicates that the prior denial was in October 2004, and the bases for these denials.  In particular, the Veteran should be told that he needs to submit evidence that he has been diagnosed with PTSD and that his jaw tumor is related to service.

2.  After the above development has been completed,  and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the applications to reopen the claims for entitlement to service connection for PTSD and benign tumor of the right jaw.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


